Citation Nr: 1225670	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  07-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active duty service from November 1988 to February 1989 and from October 1989 to December 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2005 and April 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.
 
In January 2011, the Veteran testified at a travel Board hearing before the undersigned Acting Veterans Law Judge. A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in March 2011 and was remanded for additional development.  The RO has complied with the remand directives.  
 

FINDING OF FACT

The Veteran's hemorrhoid disability manifests in mild to moderate hemorrhoids that bleed occasionally and are painful with some redundant tissue; the Veteran does not have frequent thrombotic and irreducible hemorrhoids and the hemorrhoids do not produce secondary anemia or fissures.





CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7336 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
  
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2007, June 2008, and July 2009 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in February 2008 and April 2011.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Merits of the Claim

The Veteran contends that his service-connected hemorrhoids warrant a compensable rating.  As the evidence of record does not show entitlement to a compensable rating in accordance with the Schedule, the Veteran's claim is denied.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  See 38 C.F.R. § 4.14. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  The Board has long recognized that, when considering initial ratings as in the current case, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been in receipt of a noncompensable rating for hemorrhoids since February 2006.  Under Diagnostic Code 7336, a non-compensable rating is assigned for mild or moderate hemorrhoids.  A 10 percent rating is provided for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences; and a 20 percent rating is provided for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.   38 C.F.R. § 4.114, Diagnostic Code 7336.

The record does not establish that a compensable rating is warranted.  There is no evidence of large or thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.   

A December 2006 flexible sigmoidoscopy revealed internal hemorrhoids, with no evidence of thrombotic hemorrhoids.  A March 2007 VA examination shows no active hemorrhoids, DRE firm tone, no leakage, and guiac negative.  In a September 2007 treatment record, the Veteran presented with rectal bleeding and reported that he noticed dark stool with occasional bright red blood.  He denied changes in his bowel habits, diarrhea, constipation, or vomiting.  The physician prescribed anusol cream for complaints of recurrent hemorrhoids.  

The Veteran underwent a VA examination in February 2008.  The examiner noted rectal bleeding and external skin tags. 

A December 2008 treatment record shows the Veteran was treated for an enlarged, external hemorrhoid that did not retract and had not reduced.  The hemorrhoid was incised.

At the January 2011 Board hearing, the Veteran testified that his hemorrhoids cause bleeding and his doctors have called them large or thrombotic. He stated that he "had them cut" in 1990, 1998, and 2008.  He also reported that the hemorrhoids cause discomfort and affect his ability to lift.  He had bleeding three to four times per month, but denied fatigue due to his hemorrhoids.  

The Veteran underwent a VA examination in April 2011.  He reported that external hemorrhoids were laced in 2008.  His current symptoms include anal itching and pain, but the Veteran denied diarrhea, tenesmus, swelling, and leakage. He has occasionally bleeding, but denied thrombosis.  The Veteran is not currently taking any medications, but he treats with rectal suppositories for pain.  

A physical examination revealed some redundant tissue with no thrombosis, reducible hemorrhoids, or evidence of bleeding.  The examiner diagnosed chronic hemorrhoids with are mild to moderate.  

As noted, a 10 percent rating is appropriate when there are large or thrombotic irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A non-compensable rating is assigned for mild or moderate hemorrhoids.  Here the Veteran has been diagnosed with mild to moderate hemorrhoids.  Although the 2009 examiner observed redundant tissue, the amount of redundant tissue was not noted to be excessive.  Additionally, though the Veteran had a large, irreducible hemorrhoid in 2008, the evidence does not show frequent recurrent hemorrhoids of that nature, criteria of a compensable rating.

The Board has also considered the Veteran's lay statements regarding the severity of his disability. The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for his depression; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to testify as to his symptoms and the Board finds his statements credible, the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated are more probative than his assessment of the severity of his disabilities.  See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331.  Therefore, the preponderance of the more probative medical evidence is against the claim, and the Veteran's claim for a higher rating is denied.  
 
Since the schedular criteria provides that a noncompensable rating is assigned for mild or moderate internal or external hemorrhoids (see Code 7336, 38 C.F.R. § 4.114) and there is no evidence that the Veteran meets the criteria required for a compensable rating, the Board finds that a compensable rating is not warranted.

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

The Veteran does not qualify for extraschedular consideration for his service connected hemorrhoid disability.  As noted above, the Veteran has mild to moderate hemorrhoids and does not have excessive redundant tissue or frequent recurrent large or thrombotic hemorrhoids.  The pain, itching, and occasional bleeding do not indicate an exceptional hemorrhoid disability and there have not been any associated periods of hospitalization or marked interference with the Veteran's employment.

When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  However, the only positive evidence here is the Veteran's discomfort and bleeding and the presence of some redundant tissue, but that evidence does not meet the schedular criteria for a higher rating.  And, in light of the negative evidence with respect to required elements of a higher rating, there is not an approximate balance of evidence.  Thus, there is no reasonable doubt to resolve.  Gilbert, supra (benefit of the doubt rule inapplicable when the preponderance of the evidence is against the claim).


ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
Robert E. O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


